Citation Nr: 1514292	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for compensation purposes for periodontal disease as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for compensation purposes for cracked teeth, filling falling out and missing teeth as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied service connection for a dental condition.

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2013.  The Veteran also testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the RO in March 2014.  Transcripts of the hearings have been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's periodontal disease is not a disorder for which service connection can be granted for compensation or VA outpatient treatment purposes.

2.  The record does not show oral or dental trauma in service; there is no evidence that the Veteran's tooth loss was the result of loss of substance of the body of the maxilla or mandible.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for compensation purposes for periodontal disease for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 17.161 (2014).

2.  The criteria for service connection for compensation purposes for cracked teeth, filling falling out and missing teeth as secondary to service-connected PTSD have not been met. 38 U.S.C.A. §§ 1131, 5107, 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2011 letter, prior to the date of the issuance of the appealed April 2011 rating decision.  The February 2011 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The February 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.

The Veteran also underwent a VA examination in December 2012 for his claimed dental conditions.  The December 2012 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2012 VA examination is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's March 2014 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2014).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The revised revision of 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded. In this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied. In this regard, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Dental disorders, however, are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. 

Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.15, Diagnostic Code 9913. 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. 

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. §3.381.  See 60 Fed. Reg. 4470 -01 (2011) (to be codified at 38 C.F.R. § 3.381(a) ). While the Veteran was not provided with notice of these amendments, they merely clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration in making determinations that concern eligibility for dental treatment.  Participation in this case by VHA is documented to the extent that the record reflects the involvement of the RO's Dental Clinic and the circumstance of this case do not suggest that the Veteran is otherwise prejudiced by the failure to notify the Veteran of the amendments to 38 C.F.R. § 3.381.  As such, the additional delay in the adjudication of this case for a remand for the sole purpose of notifying the Veteran of these amendments and for the RO to conduct the initial application of these amendments would not be justified. 

Factual Background and Analysis

The Veteran's service treatment records demonstrate that the Veteran's initial dental examination in March 1966 indicated missing teeth numbers 1, 3, 14, 16, 17, 19, 30 and 32 with dental caries on teeth numbers 2, 7, 8, 9, 10, 12, 13, 15, 18 and 31.  During his active duty service, teeth number 7, 10 and 18 were extracted and teeth number 1, 2, 4, 6, 8, 9, 11, 12, 13, 15, 28, 29, 31 and 32 were restored.  However, the Veteran's service treatment records are negative for trauma or injuries related to his teeth.

The Veteran underwent a VA examination in December 2012.  The examiner noted that the Veteran had periodontal disease and bruxism.  The Veteran had not lost any part of the mandible or mandibular ramus.  The Veteran had not lost either condyle (condyloid process) of the mandible, had not lost either coronoid process of the mandible and he did not have an injury resulting in malunion or nonunion of the mandible.  He had not lost any part of the maxilla and had not lost part of the hard palate.  He did not have an injury resulting in malunion or nonunion of the maxilla.  The loss of teeth was not due to trauma or disease.  The masticatory surfaces could not be restored by suitable prosthesis.  The Veteran had missing teeth at 1, 2, 7, 10, 12, 13, 15, 16, 17, 18, 19, 29 and 32.  The Veteran did not have a mouth injury that resulted in impairment of mastication.  The Veteran had not been diagnosed with bisphosphonate-related ostocrosis of the jaw or the mandible.  The Veteran did wear facets occlusal surfaces of maxillary and mandibular posterior teeth.  Panorex radiographs demonstrated multiple missing and carious teeth, root fragments and moderate generalized gingivitis and periodontal disease.

The examiner noted that the Veteran was service-connected for PTSD and bruxism as secondary to PTSD.  Oral parafunctional habits (such as bruxism) are also known causes of tooth wear and destruction.  The examiner determined that it was therefore at least as likely as not that at least some of the Veteran's current dental condition was proximately due to or a result of his service-connected PTSD induced bruxism.  The examiner could not without speculation estimate the number of teeth that might have been lost, or the extent of other oral existing conditions (dental restorations, cracked teeth, etc.) that were due exclusively to bruxism or might have other etiology however.  The Veteran's service treatment records noted that his initial dental examination in March 1966 indicated missing teeth numbers 1, 3, 14, 16, 17, 19, 30 and 32 with dental caries on teeth numbers 2, 7, 8, 9, 10, 12, 13, 15, 18 and 31.  During his active duty service, teeth number 7, 10 and 18 were extracted and teeth number 1, 2, 4, 6, 8, 9, 11, 12, 13, 15, 28, 29, 31 and 32 were restored.  Clearly the Veteran had other dental issues prior to his PTSD or subsequent results of long-term bruxism, however his bruxism was as likely as not a component of his later dental issues which include loss of teeth and damage to tooth surfaces.

The Veteran contends that he is entitled to service connection for a dental condition for compensation purposes because it is secondary to his service-connected PTSD.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that service connection for a dental condition for compensation purposes is warranted.

The Board notes that the VA examiner in December 2012 provided a positive nexus opinion as he indicated that the Veteran's service-connected bruxism was as likely as not a component of his later dental issues which include loss of teeth and damage to tooth surfaces.  Ordinarily, this positive evidence would allow a grant of service connection.  However, regarding the Veteran's claim for periodontal disease, service connection for periodontal disease for compensation purposes must still be denied as a matter of law.  The threshold question is whether or not the appellant has presented a legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In this case, the Veteran has not presented a legal claim for a VA benefit since under 38 C.F.R. § 3.381 periodontal disease can be service-connected solely for purposes of establishing treatment.  Thus, since the Veteran is applying for service connection for a dental condition diagnosed as periodontal disease/generalized periodontitis for compensation purposes, service connection must be denied as a matter of law. See Sabonis, 6 Vet. App. 426, 430 (1994).

Regarding the Veteran's claim for cracked teeth, filling falling out and missing teeth as secondary to service-connected PTSD or service-connected bruxism, with respect to those teeth noted to be absent at the time of the VA examination, the evidence does not show that the Veteran experienced any bone loss due to trauma or disease caused by the service-connected PTSD or PTSD induced bruxism.

The December 2012 VA examiner specifically found normal edentulous maxilla and mandible.  As no loss of bone is shown, the Veteran's tooth loss cannot be caused by underlying bone loss.  As such, the Veteran's tooth loss is not the type of dental disability for which service connection for compensation purposes is available.  See 38 C.F.R. § 4.150. 

The Board again notes the Veteran's contentions regarding the nature and etiology of his claimed dental conditions and, as well as the evidence submitted by him contending that his claimed disability is related to service or his service-connected disability.  However, the Veteran does not allege and the record does not show that his tooth loss was related to an in-service oral or dental trauma or that his loss of teeth resulted from an underlying loss of substance of the body of either the maxilla or mandible.  As such, the Board finds no basis upon which service connection for tooth loss for compensation purposes can be awarded.  

In reaching concluding that the Veteran is not entitled to compensation, the Board has not addressed whether the service-connected is warranted for treatment purposes.  The Veteran is free to file a claim for service connection for dental treatment purposes through the Veterans Health Administration if he so desires.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for compensation purposes for periodontal disease as secondary to service-connected PTSD is denied.

Entitlement to service connection for compensation purposes for cracked teeth, filling falling out and missing teeth as secondary to service-connected PTSD is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


